Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Schiepp et al.  US 2014/0091646 A1 [Schiepp], and further in view of Mullner US 2016/0087553 A1 [Mullner].
Regarding claims 1-3/13/21, Schiepp teaches an actuator device [abstract] having at least one actuator element [14] which at least in part is composed of a magnetically shape-shiftable material [paragraphs 7/10], and having a magnet unit which comprises at least one first magnetic element [10/12] that is implemented as a coil unit [paragraph 30] and at least one second magnetic element that is implemented as a permanent magnet [36 or 40, paragraph 36], wherein at least the first magnetic element and the second magnetic element are configured for interacting in at least one operating state so as to cause a change of the actuator element [paragraphs 30/37/38]. Schiepp also teaches the magnetic unit has at least one third magnetic element [38 or 42], which is configured for interacting with the first magnetic element [10/12] and/or the second magnetic element [36 or 40, paragraph 36] so as to cause a change of the actuator element [paragraphs 30/37/38]. 
Schiepp discloses the claimed invention except for causing a local deformation of the actuator element in a partial region of the actuator element, or to cause a local deformation of the actuator element in a further partial region of the actuator element that at least in part is different from the partial region, or to cause a movement of the local deformation from the partial region to the further partial region. 
 	Mullner teaches at [paragraph 32] Referring to FIG. 2, a cross section diagram of an embodiment of an electrically driven MSM system is depicted and generally designated 200. The electrically driven MSM system 200 may include a plate 212, anchors 220, 222, an MSM element 218, and a plurality of conductive coils 232-236. The plate 212, the anchors 220, 222, and the MSM element 218, may correspond to the pump assembly 110. One or more of the conductive coils 232-236 may correspond one or more of the conductive coils 132-137. [Paragraph 41] teaches the neck may result in the formation of a cavity 320 between the plate 212 and the MSM element 218 [and there is no cavity area as shown in fig. 3]. While the electrically driven MSM system 200 is in the first state, fluid may be received in the cavity 320 from the first opening 214. [Paragraph 47 and abstract] teaches the movement of the neck may result in the further movement of the cavity 320. As the cavity 320 moves, following the substantially perpendicular portion of the magnetic field distribution.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have a deformation or a cavity in the actuator element of Schiepp caused by a magnetic field as taught by Mullner to better control a fluid in case of used in a pump. 
Regarding claim 4, Schiepp teaches the actuator device as claimed in claim 1
Regarding claim 5, Schiepp teaches the actuator device as claimed in claim 1, wherein the actuator element [14] is implemented as a solid body [see element 14 in fig. 7]. 
Regarding claim 6, Schiepp teaches the actuator device as claimed in claim 1, wherein the first magnetic element and the second magnetic element are arranged on opposite sides of the actuator element [see at least how elements 40 and 12 are arranged on opposite sides of the actuator element 14].
Regarding claim 7, Schiepp teaches the actuator device as claimed in claim 1, wherein the first magnetic element has a coil axis [along element 10 or 12, fig. 7] which is aligned so as to be at least substantially perpendicular to a direction of longitudinal extent of the actuator element [see the axis “E”, fig. 7]. 
Regarding claim 8, Schiepp teaches the actuator device as claimed in claim 1, wherein the second magnetic element is embodied as a rare-earth magnet [36 or 40, it is an inherent property for the magnet to be rare-earth magnet, see at least US 20050018015 A1, paragraph 417]. 
Regarding claim 9, Schiepp teaches the actuator device as claimed in claim 1, wherein the second magnetic element [36 or 40, paragraph 36] is arranged spaced apart from the actuator element [14, figs. 4-5]. 
Regarding claim 10, Schiepp teaches the actuator device as claimed in claim 1, wherein the second magnetic element [36 or 40, paragraph 36] is immobile relative to the actuator element [14, figs. 4-6]. 
Regarding claim 11, Schiepp teaches the actuator device as claimed in claim 1, wherein the second magnetic element [36 or 40, paragraph 36] has a magnetizing direction [NS] which is aligned [element 40 is spaced apart from element 14] so as to be at least substantially parallel 
Regarding claim 12, Schiepp teaches the actuator device as claimed in claim 1, wherein the second magnetic element has a magnetizing direction which is aligned so as to be at least substantially perpendicular to a direction of longitudinal extent of the actuator element [fig. 9 shows the second magnetic element has a magnetizing direction [see SN] which is aligned so as to be at least substantially perpendicular to a direction of longitudinal extent of the actuator element]. 
Regarding claim 14, Schiepp teaches the actuator device as claimed in claim 13, wherein the third magnetic element is embodied as a permanent magnet [paragraph 36]. 
Regarding claim 15, Schiepp teaches the actuator device as claimed in claim 13, wherein the third magnetic element is at least substantially identical to the second magnetic element [see 36 and 38, fig. 4; or 40 and 42, fig. 5]. 
Regarding claim 16, Schiepp teaches the actuator device as claimed in claim 13, wherein the second magnetic element and the third magnetic element are arranged on a same side of the actuator element [fig. 4 shows elements 36, 14 and 38 are arranged on a same side]. 
Regarding claim 17, Schiepp teaches the actuator device as claimed in claim 1, wherein the magnetic unit has at least one flux concentrator [20/22, abstract], which is configured for increasing a magnetic field that acts on the actuator element [abstract]. 
Regarding claim 18, Schiepp teaches the actuator device as claimed in claim 1
Regarding claim 19, Schiepp teaches an actuator having at least one actuator device as claimed in claim 1 [abstract]. 
Regarding claim 20, Schiepp in view of Mullner teach a fluid pump, in particular a micro pump [intended use; Mullner, paragraph 5], in particular for use in the automotive sector and/or the medical sector [intended use; Mullner, paragraph 2], having at least one actuator device as claimed in claim 1 [Schiepp, abstract]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD A MUSLEH whose telephone number is ((571)272-9086. The examiner can normally be reached on Monday-Friday 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on 571 272 3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamad A Musleh/
Primary Examiner, Art Unit 2837